Title: From Thomas Jefferson to John Page, 25 November 1803
From: Jefferson, Thomas
To: Page, John


               
                  My dear friend
                  Washington Nov. 25. 1803.
               
               Supposing that your curiosity would make an Account of Louisiana acceptable, I inclose to you one of those which contains a digest of the most interesting information we have been able to collect in so short a time. the information we recieve weekly from N. Orleans confirms our belief that quiet possession will be delivered to us; that there has never there been a thought of opposition, & that all the letters & extracts we have seen in the papers from Cadiz & New Orleans were fabricated here & at Philadelphia to excite war if possible, & alarm at any rate. I expect that our troops are arriving about this day at New Orleans to recieve the possession, and that we shall hear of it’s delivery in three weeks from this time. this transaction being once peaceably closed this great work will be crowned, and tho’ we shall be only the 2d of the civilized nations in [mere] extent of territory, we shall be the first in that which is cultivable. 
               The Syllabus I put into your hands was borrowed of my daughter. it has no value but that which she sets upon it, and which alone induces me to recall it to your memory. it will come to me by post with perfect safety. present my friendly respects to mrs Page, & accept yourself my affectionate salutations, and assurances of constant esteem & respect.
               
                  Th: Jefferson
               
            